Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 09, 2015

The Court of Appeals hereby passes the following order:

A16A0317. ANGELA REDDING v. BURSAW REALTY INC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Angela Redding appealed to the state court. On July 10,
2015, the state court dismissed Redding’s appeal. On July 30, 2015, Redding filed
the instant appeal, seeking review in this Court. We, however, lack jurisdiction.
      First, because the order at issue disposes of a de novo appeal from a magistrate
court decision, Redding was required to follow the discretionary appeal procedures
to obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995).
      Second, this appeal is untimely. Although a notice of appeal generally may
be filed within thirty days of entry of the order sought to be appealed, appeals from
judgments in dispossessory actions must be filed within seven days of the date the
judgment was entered. See OCGA § 44-7-56; Radio Sandy Springs, Inc. v. Allen
Road Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). Redding
filed her notice of appeal 20 days after the state court’s order was entered. For these
reasons, this appeal is hereby DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                                                             12/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.